        Case 1:19-mc-00029-CRC Document 22 Filed 02/14/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
IN THE MATTER OF THE APPLICATION           :
OF THE ASSOCIATED PRESS; CABLE             :
NEWS NETWORK, INC.; THE NEW YORK :           Misc. Action No. 19-0029 (CRC)
TIMES CO.; POLITICO LLC; AND WP            :
CO., LLC, d/b/a THE WASHINGTON POST :
FOR ACCESS TO CERTAIN SEALED               :
COURT RECORDS                             :
__________________________________________:


                                NOTICE OF APPEARANCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court that Assistant United States Attorney Molly

Gaston is entering her appearance in the above-captioned matter as counsel for the United States

of America.

                                                   Respectfully submitted,

                                                   TIMOTHY J. SHEA
                                                   United States Attorney
                                                   for the District of Columbia


                                            By:           /s/ Molly Gaston
                                                   MOLLY GASTON (VA Bar # 78506)
                                                   Assistant United States Attorney
                                                   Fraud & Public Corruption Section
                                                   U.S. Attorney’s Office
                                                   555 4th Street, NW (5th Floor)
                                                   Washington, D.C. 20001
                                                   (202) 252-7803
                                                   molly.gaston@usdoj.gov
